DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-19) in the reply filed on May 18th, 2021 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (Patent No. US 8,487,420 B1), hereinafter as Hwang.
Regarding claim 1, Hwang discloses a system in Fig. 4, comprising: a fan-out package (semiconductor package 450), comprising: a first semiconductor die (die 252) (see column 7, lines 33-61); a mold compound (body package 254), covering the first semiconductor die on at least two sides (see Fig. 4, column 7 and lines 55-65); and an electrical contact (electrical contacts on the surface of die 252 connecting to conductive wires 253), on a lower surface of the first semiconductor die (see Fig. 4, column 5 and lines 49-64), the fan-out package having a rabbet (cut out portion of body package 254 at the first surface 254a) along a portion of a lower edge of the fan-out package (see Fig. 4, column 7 and lines 53-67).
Regarding claim 4, Hwang discloses the system of claim 1, wherein the fan-out package further comprises a redistribution layer (combination of adhesive layer 256, solder mask 114a and conductive patterns 112a), the redistribution layer being on a lower surface of the fan-out package (see Fig. 4, column 7 and lines 45-53). 
Regarding claim 5, Hwang discloses the system of claim 4, wherein a portion of a vertical surface of the rabbet is an edge surface of the redistribution layer (an edge of the adhesive layer 256 form a portion of the lower vertical surface of the cut out of the body package 254) (see Fig. 4). 
Regarding claim 6, Hwang discloses the system of claim 4, wherein the rabbet does not extend into the first semiconductor die (the cut out do not extend into the die 252) (see Fig. 4).
Regarding claim 7, Hwang discloses the system of claim 1, further comprising: a second semiconductor die (die 320) (see Fig. 4, column 7 and lines 25-32); and a shared support element (substrate 110), the second semiconductor die and the fan-out package both being secured to an upper surface of the shared support element (see Fig. 4, column 7 and lines 39-52).
Regarding claim 11, Hwang discloses the system of claim 7, wherein an upper edge of the second semiconductor die extends into the rabbet (see Fig. 4).
Regarding claim 12, Hwang discloses the system of claim 7, further comprising a layer of underfill (only portion of package body 160 between die 320 and body package 254) between the fan-out package and shared support element (see column 7 and lines 13-23), the layer of underfill extending horizontally to the second semiconductor die (see Fig. 4 below).

    PNG
    media_image1.png
    494
    781
    media_image1.png
    Greyscale

Regarding claim 13, Hwang discloses the system of claim 7, wherein the layer of underfill does not extend farther from the fan-out package than a part of the second semiconductor die most distant from the fan-out package (the portion of package body 160 as shown in the annotated Fig. 4 above do not extent further out from any part of die 320).
Regarding claim 14, Hwang a method for fabricating the fan-out package of claim 1, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 1 and 14 are directed to a device, the method of forming the fan-out package is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…the method comprising: fabricating a carrier comprising: a layer of the mold compound; a plurality of semiconductor dies comprising the first semiconductor die, embedded in the mold compound; and a redistribution layer, on the semiconductor dies and the mold compound; cutting a first channel into the carrier, the first channel having a first width and a first depth, and extending between the first semiconductor die of the plurality of semiconductor dies and a second semiconductor die of the plurality of semiconductor dies; and cutting a second channel into the carrier, within the first channel, the second channel having a second width less than the first width and a 
Regarding claim 15, Hwang discloses a method of claim 14, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 1 and 14 are directed to a device, the method of forming the fan-out package is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…wherein the second channel has a depth equal to a thickness of the carrier and acts to separate a portion of the carrier on one side of the second channel from a portion of the carrier on the other another side of the second channel” stated in claim 15 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 16, Hwang discloses a method of claim 15, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 1 and 14 are directed to a device, the method of forming the fan-out package is not germane to 
Regarding claim 17, Hwang discloses a method of claim 14, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 1 and 14 are directed to a device, the method of forming the fan-out package is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…wherein the first channel has a depth of between 30 and 100 microns” stated in claim 17 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 18, Hwang discloses a method of claim 14, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 1 and 14 are directed to a device, the method of forming the fan-out package is not germane to 
Regarding claim 19, Hwang discloses a method of claim 18, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 1, 14 and 18 are directed to a device, the method of forming the fan-out package is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…dispensing underfill between the first fan-out package and the shared support element, and damming, by the third semiconductor die, the underfill during the dispensing” stated in claim 19 has not been given any patentable weight. MPEP 2113 [R-1].
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIBUYA et al. (Patent No. US 2015/0171019 A1), hereinafter as Shibuya.
Regarding claim 1, Shibuya discloses a system in Figs. 6-7, comprising: a fan-out package (chips 60, substrate 20 and sealing material 30), comprising: a first semiconductor die (semiconductor chip 60) (see Fig. 7 and [0033]); a mold compound (sealing material 30), covering the first semiconductor die on at least two sides (see Fig. 7 and [0022], [0032]); and an electrical contact (terminal 25), on a lower surface of the first semiconductor die (see Fig. 6 and [0021]), the fan-out package having a rabbet (step ST on the lower substrate 20) along a portion of a lower edge of the fan-out package (see Fig. 7 and [0025-0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (Patent No. US 8,487,420 B1), hereinafter as Hwang as applied to claims 1 and 7 above. 
Regarding claim 2, Wang discloses the semiconductor device according to claim 1, but fails to disclose wherein a vertical depth of the rabbet is between 10 and 500 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a vertical depth of the rabbet is between 10 and 500 microns since the vertical depth can be controlled or modified for having enough clearance for the first semiconductor die to place in the rabbet. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.     
Regarding claim 3, Wang discloses the semiconductor device according to claim 1, but fails to disclose wherein a horizontal depth of the rabbet is between 10 and 500 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a vertical depth of the rabbet is between 10 and 500 microns since the horizontal depth can be controlled or modified for having enough space for the first semiconductor die with different sizes to place in the rabbet. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 8, Hwang discloses the system of claim 7, further comprising an electrically conductive path (one of conductive patterns 112a connecting conductive wire 322 and passive device 460) between the first semiconductor die and the second semiconductor die (see Fig. 4, column 8 and lines 4-17), but fails to disclose the electrically conductive path having a length less than 200 microns.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the electrically conductive path having a length less than 200 microns because having such length would reduce parasitic capacitance and noise interference. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 9, Hwang discloses the system of claim 7, wherein a clearance between the second semiconductor die and the fan-out package (see Fig. 4), but fails to disclose the clearance is at least 2 microns
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the clearance between the second semiconductor die and the fan-out package is at least 2 microns because having a clearance with 2 microns would help to levitate thermal stress within the package. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 10, Hwang discloses the system of claim 9, wherein a clearance between the second semiconductor die and the fan-out package (see Fig. 4), but fails to disclose the clearance is at most 100 microns
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the clearance between the second semiconductor die and the fan-out package is at most 100 microns because having a clearance no more than 100 microns would help to levitate thermal stress within the package but the same time to keep the semiconductor package within reasonable manufacturing size. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818